IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 104 WM 2016
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
FRANCIS IVAN SMITH III,                       :
                                              :
                     Petitioner               :


                                           ORDER



PER CURIAM

       AND NOW, this 22nd day of December, 2016, the Application for Extraordinary

Relief is DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (providing

that hybrid representation is not permissible).    The Prothonotary is DIRECTED to

forward the filing to counsel of record.